anonymous petitioner v commissioner of internal revenue respondent docket no 28246-07d filed date p requested a plr from r r informed p that he would be issuing a plr adverse to p’s interests p declined to withdraw the request for a plr before r publicly released the plr p petitioned this court alleging that the plr was arbitrary and capricious and that r failed to delete certain terms in the plr that tended to identify p p asks that we order r not to disclose the plr or in the alternative order r to delete cer- tain terms from the plr r moved for summary_judgment and argues that this court lacks jurisdiction to prevent r from disclosing the plr at issue and that none of the terms in the plr would tend to identify p held this court’s juris- diction is limited to making a determination with respect to whether certain terms in the plr are required to be deleted before publication therefore we will grant r’s motion for summary_judgment in part held further because a question of fact remains whether certain terms in the plr tend to identify p we will deny r’s motion for summary_judgment in part verdate 0ct date jkt po frm fmt sfmt v files anon tes sheila united_states tax_court reports sealed for petitioner sealed for respondent opinion goeke judge this matter is before the court on respond- ent’s motion for summary_judgment filed pursuant to rule for the reasons stated herein we shall grant in part and deny in part respondent’s motion background letter_ruling on date petitioner submitted a request for a private plr on date respondent contacted petitioner to inform petitioner that respondent intended to issue the plr with a determination adverse to petitioner’s request respondent informed peti- tioner’s counsel that petitioner could withdraw the request but petitioner declined on date respondent issued a written adverse determination_letter ruling against petitioner on date petitioner petitioned this court pursuant to sec_6110 to restrain disclosure of respond- ent’s letter_ruling petitioner’s petition asks the court to order under provisions of the administrative_procedure_act apa u s c secs that respondent not publicly disclose the plr order that the plr not be disclosed to internal_revenue_service irs employees and order should the irs be allowed to publicly disclose the plr that the irs delete certain information in the plr that would identify petitioner since the filing of the petition in this case respondent has agreed to delete addi- tional information on date respondent filed his motion for summary_judgment i summary_judgment discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 the court may grant all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code verdate 0ct date jkt po frm fmt sfmt v files anon tes sheila anonymous v commissioner summary_judgment where there is no genuine issue of mate- rial fact and a decision may be rendered as a matter of law rule a and b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court will draw any factual inferences in the light most favorable to the non- moving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary judg- ment an adverse_party may not rest upon the mere allega- tions or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial ii the plr system the irs has developed the plr system to provide guidance to taxpayers on the tax impact of specific transactions cer- tain information is required in order to file requests for letter rulings and written determinations revproc_2007_4 sec 2007_1_cb_118 each request must contain a complete statement of all facts relating to the transaction including a statement of the business reasons for the trans- action and a detailed description of the transaction in ques- tion id sec c b pincite additionally copies of all pertinent documents and an analysis of material facts must be included id sec - c b pincite- the request must also include relevant authorities even those contrary to the taxpayer’s position a statement regarding previous consideration of the issue and a state- ment identifying any pending legislation id sec - c b pincite to assist the irs in complying with sec_6110 the request for a letter_ruling should also include a deletions statement id sec c b pincite sec_6110 provides that the text of any written deter- mination shall be open to public inspection at such places as the secretary may by regulation prescribe before making such document available to the public for inspection how- ever the secretary is required to delete certain information that is exempt from disclosure sec_6110 the exempted verdate 0ct date jkt po frm fmt sfmt v files anon tes sheila united_states tax_court reports information includes the names addresses and other identi- fying details of the person to whom the written determina- tion pertains information the disclosure of which would create a clearly unwarranted invasion of privacy and information specifically authorized under executive_order to be kept secret in the interest of national defense or of foreign policy sec_6110 iii confidential return_information under sec_6103 sec_6103 protects the privacy of taxpayers and restricts government officers and employees from disclosing confiden- tial return_information lizcano v commissioner tcmemo_2008_39 sec_6103 provides that returns and return_information shall be confidential and that no officer_or_employee of the government who obtains such information in an official capacity shall disclose it except as authorized by this title sec_6103 was designed both to protect tax- payers’ privacy and therefore to encourage the taxpayers’ free and open disclosure to the service 92_tc_180 citing 854_f2d_335 9th cir a tax- payer’s return or return_information generally may not be revealed to a third party unless such disclosure is specifically authorized under sec_6103 id citing 857_f2d_722 10th cir sec_6103 defines the term ‘return’ to mean any_tax or information_return dec- laration of estimated_tax or claim_for_refund required by or provided for or permitted under the provisions of this title which is filed with the secretary sec_6103 provides an expansive definition of return_information however sec_6103 provides an explicit exception to these con- fidentiality requirements to allow inspection and disclosure of return and return_information by officers and employees of the department of the treasury whose official duties require such inspection or disclosure for tax_administration_purposes 440_f3d_729 6th cir verdate 0ct date jkt po frm fmt sfmt v files anon tes sheila anonymous v commissioner iv publication of plrs sec_6110 provides that before any written deter- mination or background file is made open or available to public inspection the secretary shall delete the names addresses and other identifying details of the person to whom the written_determination pertains and of any other person other than a person with respect to whom a notation is made under subsection d identified in the written_determination or any background file docu- ment information specifically authorized under criteria established by an executive_order to be kept secret in the interest of national defense or for- eign policy and which is in fact properly classified pursuant to such executive_order information specifically exempted from disclosure by any statute other than this title which is applicable to the internal_revenue_service trade secrets and commercial or financial information obtained from a person and privileged or confidential information the disclosure of which would constitute a clearly unwarranted invasion of personal privacy information contained in or related to examination operating or condition reports prepared by or on behalf of or for use of an agency responsible for the regulation or supervision of financial institutions and geological and geophysical information and data including maps con- cerning wells a person may act to restrain certain information from being disclosed in a written_determination or background file however under the procedures set forth in sec_6110 sec_6110 and the accompanying regulations provide that any taxpayer to whom a written_determination pertains or successor_in_interest executor or other person authorized by law to act for or on behalf of such person or who has a direct interest in maintaining the confidentiality of a written_determination or background_file_document may file an administrative request that material be deleted from the written_determination or background_file_document see sec_301_6110-5 proced admin regs sec_6110 establishes jurisdiction in this court to determine whether and to what extent a disputed portion of a written_determination or background_file_document may be open to public inspection sec_6110 provides in part a creation of remedy -any person- i to whom a written_determination pertains or a successor_in_interest executor or other person authorized by law to act for or on verdate 0ct date jkt po frm fmt sfmt v files anon tes sheila united_states tax_court reports behalf of such person or who has a direct interest in maintaining the confidentiality of any such written_determination or background_file_document or portion thereof ii who disagrees with any failure to make a deletion with respect to that portion of any written_determination or any background file docu- ment which is to be open or available to public inspection and iii who has exhausted his administrative remedies as prescribed pursuant to paragraph may within days after the mailing by the secretary of a notice of intention to disclose any written_determination or background file docu- ment under paragraph together with the proposed deletions file a peti- tion in the united_states tax_court anonymously if appropriate for a determination with respect to that portion of such written_determination or background_file_document which is to be open to public inspection see also rule sec_220 through 229a sec_6110 requires the irs to give notice of its intention to disclose a written_determination respondent moves for summary_judgment on the grounds that the apa does not apply to this disclosure action sec_6103 has a specific exemption for irs employees and the information in the plr is generic and does not tend to identify petitioner petitioner objects to respondent’s motion and argues that the apa provides this court with the authority to order respondent not to disclose the plr at issue because the plr was arbitrary capricious and an abuse_of_discretion peti- tioner alleges sec_6110 grants the court the express authority to review written determinations open to public inspection like plrs petitioner contends that the contents of the plr are contrary to law and thus respondent acted arbi- trarily capriciously and in bad faith in issuing it petitioner further argues that for the same reason the plr should not be disclosed to department of the treasury officials lastly petitioner argues that certain terms in the plr tend to identify petitioner and that the court may determine whether additional information should be redacted from the plr petitioner contends that respondent has failed to delete all identifying information as required by sec_6110 v conclusion on the basis of our examination of the record before us we shall grant in part and deny in part respondent’s motion for summary_judgment sec_6110 explicitly grants verdate 0ct date jkt po frm fmt sfmt v files anon tes sheila anonymous v commissioner to this court jurisdiction to make a determination with respect to the commissioner’s decision to delete or not delete information from a plr before public disclosure further sec_6103 authorizes the disclosure of confidential return_information to department of the treasury officers and employees petitioner’s argument that the apa allows this court to prevent the commissioner from disclosing a plr is incorrect the apa does not create a right of action in this circumstance see eg u s c sec_703 430_us_99 sec_6110 limits this court’s determination the commissioner’s deletion decisions that section does not give this court the authority to order the commissioner to restrain disclosure of a plr in its entirety the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent pro- vided by congress see sec_7442 see also 114_tc_519 this court’s juris- diction under sec_6110 is explicitly limited to making a determination with respect to the commissioner’s decision not to delete information from a written determina- tion or background_file_document which is to be open to public inspection sec_6110 is a precise grant of jurisdiction and does not allow for additional general rem- edies see 550_us_501 lastly we address respondent’s contention that summary_judgment is appropriate because specific terms in the plr do not in fact tend to identify petitioner respondent contends that there is no material issue of fact in regard to these terms and argues that they do not tend to identify petitioner on a party’s motion for summary_judgment we must view the facts in the light most favorable to the nonmoving party dahlstrom v commissioner t c pincite petitioner alleges that terms included in the plr are specific to peti- tioner will be easily recognized by anyone in petitioner’s industry and clearly show petitioner as being the party requesting the plr because there is an issue of material fact with respect to whether these terms do or do not tend to identify petitioner we shall deny that part of respondent’s motion we shall grant respondent’s motion to the extent petitioner asks this court to order withholding of the entire plr at issue we shall deny respondent’s motion to the extent peti- verdate 0ct date jkt po frm fmt sfmt v files anon tes sheila united_states tax_court reports tioner contends that there is a material fact in dispute as to whether certain terms in the plr tend to identify petitioner to reflect the foregoing an appropriate order granting respondent’s motion in part and denying it in part will be issued f verdate 0ct date jkt po frm fmt sfmt v files anon tes sheila
